ST. PAUL, J.
In this case, plaintiff, a furnisher of material to the main sub-contractor, sued the main contractor and his surety for a balance du;e by the main subcontractor. The main contractor, thereupon called in warranty the main sub-contractor and the latter’s surety and the last named surety in turn called in warranty its indemnitor. Judgment was rendered in favor of plaintiff against the main contractor and his surety, with like judgment over in favor of said main contractor against the main sub-contractor’s surety and with like judgment o ver in favor of the latter surety against its' indfemniitoxi The main contractor, the surety on his bond and the surety on the bond of the main sub-contractor, each prosecutes separate, suspensive appeals, and,the indemnitor prosecutes a devolutive appeal. All appeals have been consolidated in this court, but no briefs in support of the suspensive appeals have been filed and the respective attorneys for these appellants, at the- hearing in this court submitted the cause without argument and with the statement of their conviction that the judgment appealed from is correct and should be affirmed.
The claim of the indemnitor that the plaintiff should not recover because the latter was advised of the subcontractor’s dishonesty and warned not to deal with him is wholly without evidence to support it.
The record shows that the claim was properly allowed and the judgment is accordingly affirmed.